Citation Nr: 0703749	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
plantar fasciitis of the left foot, to include as secondary 
to her service-connected right knee disability, and if so, 
whether service connection is warranted for the claimed 
disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, to include as secondary to her service-
connected right knee disability, and if so, whether service 
connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.


FINDINGS OF FACT

1. An April 2000 RO rating decision denied the veteran's 
claim of entitlement to service connection for plantar 
fasciitis of the left foot, to include as secondary to her 
service-connected right knee disability; the veteran did not 
appeal this April 2000 rating decision.

2. Evidence associated with the claims file after the last 
final denial in April 2000 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for plantar fasciitis of the left 
foot secondary to her service-connected right knee 
disability.

3. The veteran's current plantar fasciitis of the left foot 
is related to her service-connected right knee disability.

4. A December 1997 RO rating decision denied the veteran's 
claim of entitlement to service connection for a left knee 
disorder, to include as secondary to her service-connected 
right knee disability; the veteran did not appeal this 
December 1997 rating decision.

5. Evidence associated with the claims file after the last 
final denial is new evidence, and when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises the reasonable 
possibility of substantiating the previously disallowed claim 
for a left knee disorder secondary to her service-connected 
right knee disability.

6. The veteran's left knee disorder is not related to her 
service-connected right knee disability, nor is it otherwise 
related to service.


CONCLUSIONS OF LAW

1. The April 2000 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for plantar 
fasciitis of the left foot, to include as secondary to her 
service-connected right knee disability, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3. Plantar fasciitis of the left foot is proximately due to 
the veteran's service-connected right knee disability.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).

4. The December 1997 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

5. New and material evidence has been submitted, and the 
claim of entitlement to service connection for a left knee 
disorder, to include as secondary to her service-connected 
right knee disability, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

6. A left knee disorder was not incurred in or aggravated by 
the veteran's active duty service, nor is it proximately due 
to the veteran's service-connected right knee disability.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

For purposes of evaluating the veteran's request to reopen 
her claims for service connection for plantar fasciitis of 
the left foot and a left knee disorder, both secondary to her 
service-connected right knee disability, the Board notes that 
a lengthy discussion of VCAA notice is unnecessary as the 
Board is reopening these claims.  The Board observes that the 
veteran was not provided appropriate VCAA notice regarding 
what constitutes "new and material evidence," nor was she 
provided notice regarding what the evidence must show to 
reopen the claims in accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, as previously mentioned, the 
Board is reopening the veteran's claims; therefore, any 
issues as to proper VCAA notice regarding her request to 
reopen her claims are rendered moot.

It is, however, necessary to determine whether VA provided 
appropriate VCAA notice and development prior to the Board 
proceeding with a review of the veteran's claims on the 
merits.  Accordingly, with respect to the underlying claims 
for service connection, the Board observes that an August 
2002 letter sent to the veteran informed her about VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to her claim.  This letter also provided notice regarding 
what the evidence must show to establish entitlement to 
service connection on a secondary basis.  Finally, this 
letter essentially notified the veteran that she should 
submit any pertinent evidence in her possession.  This August 
2002 letter was sent prior to the December 2002 RO rating 
decision.  VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although no such notice 
was provided to the veteran, the Board finds this error to be 
nonprejudicial.  With respect to the veteran's plantar 
fasciitis of the left foot claim, the Board notes that it is 
granting the claim.  Therefore, there will be an opportunity 
for the RO to provide notice in conjunction with 
implementation of the grant herein.  The Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a left knee 
disorder secondary to her service-connected right knee 
disability.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot.

The Board thus finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  The veteran's 
service medical records are associated with the claims 
folder, as well as private treatment records from Drs. Adams 
and Ellis.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding her claims.  Finally, the Board observes that the 
veteran was afforded VA examinations in November 2002 and 
April 2004 in conjunction with her claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate her claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for her claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

A. Plantar Fasciitis of the Left Foot 

At the time of the prior final denial in this matter, as 
issued in an April 2000 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, an August 1999 private medical record from 
Dr. Adams, a November 1999 private medical record from Dr. 
Duncan, and a November 1999 VA examination.

The April 2000 rating decision notes that the veteran has not 
presented evidence that establishes any relationship between 
her plantar fasciitis and her service-connected right knee 
disability.  The veteran was mailed a copy of the April 2000 
rating decision.  As the veteran did not timely appeal the 
RO's decision, it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

In July 2002, the veteran requested that the RO reopen her 
claim.  In a December 2002 rating decision, the RO granted 
the veteran's request to reopen her claim but denied 
entitlement to the underlying benefit of service connection 
for plantar fasciitis of the left foot secondary to her 
service-connected right knee disability.  The veteran 
received notice of the decision and timely appealed it.  
Although the RO reopened the veteran's claim based on a 
finding that new and material evidence had been submitted, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Following the RO's denial in April 2000, additional evidence 
was associated with the claims file, including more 
statements from the veteran, a December 1994 private medical 
report from Dr. Ostwinkle, an August 1999 private medical 
report from Dr. Adams, July 2000 and October 2001 private 
medical reports from Dr. Ellis, photocopies of the veteran's 
service medical records, a March 2001 hearing transcript, and 
November 2002 and April 2004 VA examination reports.

Of note is the October 2001 private medical report from Dr. 
Ellis, in which he provides an opinion that the veteran's 
plantar fasciitis of the left foot may have developed 
partially because of a sedentary recuperation period 
following surgery for the veteran's service-connected right 
knee disability.  

The Board finds that the additional evidence submitted by the 
veteran in support of her claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board notes that all of the evidence listed above, with the 
exception of the August 1999 private medical report from Dr. 
Adams and photocopies of the veteran's service medical 
records, presents evidence which was not available at the 
time of the prior decision in this matter.  Therefore, the 
Board considers it to be new evidence.  The Board is also of 
the opinion that the October 2001 private medical opinion is 
information that is material to the veteran's claim.  At the 
time of the April 2000 decision, the RO determined that there 
was no competent evidence in the record indicating a 
potential link between the veteran's plantar fasciitis of the 
left foot and her service-connected right knee disability.  
The newly submitted evidence, however, suggests that such a 
link may exist.  Therefore, presuming the credibility of the 
evidence submitted, the October 2001 private medical report 
is new and material evidence.  See Justus, supra.  The Board 
therefore holds that the newly submitted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of this claim, and as such, the claim for 
entitlement to service connection for plantar fasciitis of 
the left foot secondary to the veteran's service-connected 
right knee disability must be reopened for full review.  
38 C.F.R. § 3.156(a).

With respect to the veteran's underlying claim of entitlement 
to service connection for plantar fasciitis of the left foot 
secondary to a right knee disability, the Board finds that 
the competent evidence of record is in approximate balance, 
and thus, service connection is warranted.  See 38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990) (appellant need only demonstrate that 
there is an approximate balance of positive and negative 
evidence in order to prevail).

The veteran contends that her plantar fasciitis is due to her 
favoring her right side, which, in turn, is due to her 
service-connected right knee disability.  Of record are four 
medical opinions, two which positively link the veteran's 
current plantar fasciitis of the left foot to her right knee 
disability, and two which provide negative medical nexus 
opinions.  

The November 1999 and November 2002 VA examination reports, 
which were prepared by the same examiner, both express 
negative medical nexus opinions regarding the relationship 
between the veteran's current plantar fasciitis of the left 
foot and her service-connected right knee disability.  
Specifically, the November 1999 VA examination report states 
that the veteran's left foot disorder is unlikely due to her 
right knee disability because plantar fasciitis is a primary 
condition of the foot.  The November 2002 VA examination 
report indicates that it is the examiner's opinion that the 
veteran's left foot disorder is most likely due to her 
multiple sclerosis and morbid obesity.

The positive nexus opinions include the aforementioned 
October 2001 private medical report from Dr. Ellis, which 
indicates that the veteran's plantar fasciitis may have 
developed partially because of a post-right knee surgery 
recovery period, and an August 1999 private medical report by 
Dr. Adams.  The Board observes that the October 2001 opinion 
by Dr. Ellis alone would be insufficient to warrant service 
connection given the equivocal language employed by Dr. 
Ellis.  However, the August 1999 medical report from Dr. 
Adams clearly states a diagnosis of "plantar fasciitis, 
caused in part from right knee dysfunction."  

The evidence of record thus contains competent medical 
opinions indicating both a positive and a negative nexus 
between the veteran's plantar fasciitis of the left foot and 
her service-connected right knee disability.  Furthermore, 
all of these medical opinions were rendered in conjunction 
with a physical examination of the veteran and each provides 
bases for their opinions.  Therefore, there is no issue of 
credibility.  In light of such evidence, the Board thus 
concludes that there is an approximate balance regarding an 
issue material to the determination of the veteran's claim.  
As such, the benefit-of-the-doubt doctrine applies, and 
service connection for plantar fasciitis of the left foot 
secondary to a right knee disability should be granted.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.

B. Left Knee Disorder 

At the time of the prior final denial in this matter, as 
issued in a December 1997 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records and a December 1997 VA examination report.

The December 1997 rating decision notes that the veteran has 
not presented evidence that establishes any relationship 
between her left knee disorder and her service-connected 
right knee disability, nor is there evidence of this 
disability during service.  The veteran was mailed a copy of 
the December 1997 rating decision.  As the veteran did not 
timely appeal the RO's decision, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

In July 2002, the veteran requested that the RO reopen her 
claim.  In a December 2002 rating decision, the RO granted 
the veteran's request to reopen her claim but denied 
entitlement to the underlying benefit of service connection 
for a left knee disorder secondary to a service-connected 
right knee disability.  The veteran received notice of the 
decision and timely appealed it.  Although the RO reopened 
the veteran's claim based on a finding that new and material 
evidence had been submitted, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Following the RO's denial in December 1997, additional 
evidence was associated with the claims file, including more 
statements from the veteran, a December 1994 private medical 
report from Dr. Ostwinkle, an August 1999 private medical 
report from Dr. Adams, a November 1999 private medical report 
from Dr. Duncan, July 2000 and October 2001 private medical 
reports from Dr. Ellis, photocopies of the veteran's service 
medical records, a March 2001 hearing transcript, and 
November 1999, November 2002, and April 2004 VA examination 
reports.

Of note is the October 2001 private medical report from Dr. 
Ellis, in which he provides an opinion that the veteran's 
left knee problems may be partially due to the veteran's 
right knee disability.  

The Board finds that the additional evidence submitted by the 
veteran in support of her claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board notes that all of the evidence listed above, with the 
exception of the photocopies of the veteran's service medical 
records, presents evidence which was not available at the 
time of the prior decision in this matter.  Therefore, the 
Board considers it to be new evidence.  The Board is also of 
the opinion that the October 2001 private medical opinion is 
information that is material to the veteran's claim.  At the 
time of the December 1997 decision, the RO determined that 
there was no competent evidence in the record indicating a 
potential link between the veteran's left knee disorder and 
her service-connected right knee disability.  The newly 
submitted evidence, however, suggests that such a link may 
exist.  Therefore, presuming the credibility of the evidence 
submitted, the October 2001 private medical report is new and 
material evidence.  See Justus, supra.  The Board therefore 
holds that the newly submitted evidence is so significant 
that it must be considered in order to fairly decide the 
merits of this claim, and as such, the claim for entitlement 
to service connection for a left knee disorder secondary to 
the veteran's service-connected right knee disability must be 
reopened for full review.  38 C.F.R. § 3.156(a).

With respect to the veteran's underlying claim of entitlement 
to service connection for a left knee disorder secondary to 
her service-connected right knee disability, the veteran 
contends that, as with her left foot disability, her left 
knee disorder is due to favoring her right side.  
Additionally, the veteran testified at a March 2001 hearing 
that she injured both her right and left knee in service when 
she fell down a flight of stairs.  In light of this 
testimony, the Board will also consider the veteran's claim 
under a theory of direct service connection.

A January 1986 service medical record reveals that the 
veteran presented with complaints of right knee and left 
ankle pain after twisting her right knee while running up 
stairs the day before.  The Board observes that no mention 
was made of any left knee pain at the time of this incident.  
However, a January 1986 service medical record indicates that 
the veteran complained of left knee pain since an earlier 
injury that occurred while running up stairs.  Following an 
examination, the diagnosis provided was left knee pain 
secondary to cheap, worn out tennis shoes.  A February 1986 
service medical record indicates that the veteran continued 
to complain of bilateral knee and leg pain; however, X-rays 
of both knees were normal, and the diagnosis provided was 
rule out stress fracture.  Following the February 1986 
service medical record, the veteran continued to complain of 
right knee pain; however, she did not have additional 
recorded complaints of left knee pain except for a July 1986 
orthopedic service medical record.  However, no diagnosis was 
provided for the left knee in this service medical record and 
the June 1986 diagnosis of right knee patellar chondromalacia 
was continued.

The Board notes that the veteran chose not to undergo a 
separation examination, as indicated by an August 1986 
election form in her service medical records.  Therefore, the 
July 1986 orthopedic service medical record is the most 
recent in-service clinical evaluation of her left knee.  The 
Board observes that this knee was evaluated by the orthopedic 
clinic and that no diagnosis of a left knee disorder was 
provided at this time.  Additionally, there was no diagnosis 
earlier in service.  However, service connection may be 
warranted if there is evidence of a diagnosis within one year 
of service because certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  The Board observes that there 
is no such diagnosis of record.  Thus, in order to warrant 
service connection, the evidence must demonstrate that the 
veteran has a current left knee disorder that is either 
related to service or the proximate result of her service-
connected right knee disability.

The first recorded complaint of left knee problems following 
service separation is the aforementioned October 2001 private 
medical report from Dr. Ellis.  The report indicates that the 
veteran's left knee pain began after her right knee surgery, 
and that it is his opinion that her gait was temporarily 
affected following surgery.  The report continues to opine 
that plantar fasciitis may have developed partially because 
her post-surgical sedentary period resulted in decreased 
flexibility, and that her current left knee problems may be 
partially due to the plantar fasciitis and partially a 
residual from the right knee post-surgical pain.  The Board 
again notes that no formal diagnosis of a left knee disorder 
is provided.

In contrast, a November 2002 VA examination report indicates 
that the veteran has degenerative joint disease of the left 
knee; however, this left knee disorder is more likely than 
not due to the veteran's multiple sclerosis and morbid 
obesity.  The VA examiner noted that in reaching his opinion 
he reviewed and considered the October 2001 medical opinion 
provided by Dr. Ellis.  However, he did not agree that the 
veteran's current left knee disorder was the result of an 
abnormal gait due to her right knee.

The Board observes that an April 2002 VA examination report 
also includes a diagnosis of degenerative joint disease of 
the left knee, as well a medical opinion that it is not at 
least as likely as not that the veteran's left knee injury is 
related to an injury in service.  The bases for this 
conclusion include the marginal mention of the left knee in 
the veteran's service medical records and the veteran's 
morbid obesity and multiple sclerosis, which are the more 
likely causes of her degenerative joint disease of the left 
knee.

The Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the 
November 2002 and April 2004 VA examination reports.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  In looking at the findings of these 
opinions, the Board notes that in both instances the VA 
examiner interviewed and examined the veteran in addition to 
reviewing the veteran's complete claims folder, including all 
relevant medical records.  The November 2002 VA examination 
report further indicates that the VA examiner considered the 
October 2001 opinion of Dr. Ellis; however, he disagreed with 
Dr. Ellis's medical opinion and provided an alternative basis 
for the veteran's current degenerative joint disease of the 
left knee.  

In contrast, the Board finds that the statements of Dr. Ellis 
are speculative as to the etiology of the veteran's current 
left knee problems.  Furthermore, the October 2001 private 
medical report does not provide a clinical diagnosis of a 
left knee disability.  Rather, it refers only to the 
veteran's left knee pain and "problems."  In light of such 
facts, for the Board to conclude that the veteran's left knee 
disorder had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102 (2006); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  It has been observed that 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993).

Thus, for the reasons discussed above, the Board affords more 
probative weight to the November 2002 and April 2004 VA 
opinions, which found that the clinical evidence of record 
did not support a finding that the veteran's left knee 
disorder was related to an injury in service, including her 
service-connected right knee disability.

The Board again notes that there is fifteen year lapse in 
time between the veteran's active service and the first 
diagnosis of a left knee disorder.  This too weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that her left knee disorder is the 
result of either a direct in-service injury or is secondarily 
related to her service-connected right knee disability.  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, she is 
not competent to provide evidence regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

Therefore, with consideration of the probative VA examination 
reports, the length of time following service prior to a 
recorded diagnosis of a left knee disorder, and the absence 
of evidence of a left knee disorder at service separation, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a left 
knee disorder secondary to a right knee disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for plantar fasciitis of 
the left foot, to include as secondary to a right knee 
disability, is reopened, and to this extent the claim is 
granted.

Entitlement to service connection for plantar fasciitis of 
the left foot secondary to a right knee disability is 
granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder, 
to include as secondary to a right knee disability, is 
reopened, and to this extent the claim is granted.

Entitlement to service connection for a left knee disorder, 
to include as secondary to a right knee disability, is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


